                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

EDWARD DONALD BURLEY,

                   Plaintiff,
                                      Case No. 17-CV-10110
vs.
                                      HON. GEORGE CARAM STEEH
RHONDA RIDER,

              Defendants.
_____________________________/

                ORDER ACCEPTING MAGISTRATE
       JUDGE'S REPORT AND RECOMMENDATION [ECF No. 26]

      Plaintiff Edward Donald Burley filed this pro se civil rights action

against various Michigan Department of Corrections (MDOC) employees

on January 12, 2017. The case was transferred to the Western District,

where all of plaintiff’s claims were dismissed except for his Eighth

Amendment claim alleging that defendant Rhonda Rider was deliberately

indifferent to his serious medical needs by providing inaccurate medical

records with respect to his claim for a health-related accommodation.

After the case returned to this District, plaintiff filed the present motion to

reopen the dismissed claims (ECF No. 11) under Fed. R. Civ. P. 54(b).

Plaintiff maintains that the previous report and recommendation failed to

address all of his claims. Plaintiff’s motion was referred to Magistrate


                                       -1-
Judge Morris, who issued a report and recommendation recommending

that plaintiff’s motion to reopen a prior interlocutory order be denied.

      The court has reviewed the file, record, and magistrate judge's report

and recommendation. Objections to that report have not been filed by

plaintiff within the established time period. The court agrees with the

analysis conducted by the Magistrate Judge, and therefore accepts her

recommendation in its entirety. Accordingly,

      IT IS HEREBY ORDERED that the Magistrate Judge’s report and

recommendation be accepted.

      IT IS HEREBY FURTHER ORDERED plaintiff’s motion to reopen

claims be DENIED.

Dated: August 28, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE



                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                    August 28, 2019, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                           -2-
